Case 8:20-mc-00065-TPB-SPF Document 5 Filed 08/25/20 Page 1 of 1 PageID 217




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

        Applicant,                                       8:20-MC-00065-TPB-SPF

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782
____________________________________/


                        NOTICE OF COMPLIANCE WITH ORDER
                     GRANTING MOTION TO APPEAR PRO HAC VICE
        Pursuant to this Court’s Order Granting Motion to Appear Pro Hac Vice [ECF No.4],

Attorney James H. Power of Holland & Knight LLP paid the Attorney Special Admission Fee to

the U.S. District Court for the Middle District of Florida on August 12, 2020 and has complied

with electronic filing requirements.


                                                  /s/ James H. Power
                                                  James H. Power
                                                  E-Mail: james.power@hklaw.com
                                                  Holland & Knight LLP
                                                  31 West 52nd Street
                                                  New York, NY 10019
                                                  Telephone: (212)513-3494 |
                                                  Facsimile: (212) 341-7240

                                                  Attorneys for Plaintiff Tatiana Akhmedova




#77956726_v1
